DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022 has been entered. 
This is a First Action Final Office Action.  

Election/Restrictions
The species election requirement is withdrawn. 
Claims 7, 11, 12, 14 and 54-69 are currently pending and under consideration. 
Specification
The objection to the abstract of the disclosure is withdrawn based on the amendment submitted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 7, 11, 12, 14 and 54-69 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7834022.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘022 patent claims the metabolite compounds and the instant application claims the intended use of said metabolites. The present application claims a method of treating an autoimmune skin disease with a simple and complex composition comprising the compounds noted below. There is no patentable distinction between compounds and methods of intended use of said compounds.  

    PNG
    media_image1.png
    185
    430
    media_image1.png
    Greyscale

The instant application is a continuation of 15496824, (US 10463667), which is a continuation of 14518419 (currently abandoned), which is a continuation of 12900180 (US 8889697), which is also a continuation of 12137883 (US 7834022).
Applicant “disagrees and requests that this rejection be held in abeyance until the claims are considered otherwise allowable.”
Therefore, the rejection is maintained. 
	

Claims 7, 11, 12, 14 and 54-69 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 8-14 of U.S. Patent No. 8486902.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘902 patent claims metabolite compounds, which are positional isomers of the presently claimed compounds, see below. The present application claims a method of treating an autoimmune skin disease with a simple and complex composition comprising the compounds which have been excluded in the ‘902 patent, see below. There is no patentable distinction between compounds and methods of intended use of obvious variants of said compounds. Moreover, compounds which are positional isomers are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus)… are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). The compounds in the ‘902 patent are disclosed to treat autoimmune skin disorders.  

    PNG
    media_image2.png
    416
    434
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    97
    387
    media_image3.png
    Greyscale


Applicant disagrees by stating, “The Examiner has taken the position that “the exclusion of [the claimed] species only overcomes an anticipatory rejection, not an obviousness double patenting rejection” (page 5 of the final Office Action). Applicant respectfully disagrees and takes the position that a specific exclusion of a species from a generic structure does not provide the requisite teaching, suggestion, or motivation required under 35 USC § 103 to arrive at the very species that is / are excluded from that genus. In fact, an exclusion of a species from a generic structure arguably teaches away’ from pursuing that species, as the exclusion itself would discourage the skilled artisan to pursue that which is excluded.”

This is not persuasive. As noted previously, in e.g. claim 10 of the ‘902 patent, the first species listed:
    PNG
    media_image4.png
    58
    377
    media_image4.png
    Greyscale
, is a 1-hydroxy versus the presently claimed 3-hydroxy analogue. These compounds are positional isomers with a presumed expectation of similar properties.  
It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 249,  In re Shetty, 195 USPQ 753; In re Jones, 74 USPQ 152, 154. 
For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”. Position isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position isomers (e.g., ortho v. para).”  See also MPEP 2144.09, second paragraph.
Applicant further notes, “[T]hat the instant application has an effective filing date of June 12, 2008, whereas the ‘902 patent has an effective filing date of October 8, 2010. Because any patent granting from this application would expire well before the expiration date of the ‘902 patent, an important policy rationale does not apply to the instant circumstances: “Double patenting results when the right to exclude granted by a first patent is unjustly extended by the grant of a later issued patent or patents. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982)” (emphasis added, M.P.E.P. 804). In the instant case, there is no unjust timewise extension since a patent issuing on the instant application will expire earlier than the ‘902 patent.
Applicant further submits that the other policy reason behind an obviousness-type double patenting rejection and the need for a terminal disclaimer is “to avoid the potential for harassment of an accused infringer by multiple parties with patents covering the same patentable invention. See, e.g., In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982)” (M.P.E.P. 804.02). Here, however, there is zero possibility of harassment by multiple litigants because the claims of the ‘902 patent specifically exclude the compounds claimed herein. As such, there is no overlap in claim scope, eliminating “harassment of an accused infringer...with patents covering the same patentable invention” as a possible outcome.
Applicant therefore takes the position that because the claims of the ‘902 patent neither teach nor overlap with the instantly claimed methods and do not unjustly extend exclusivity of the claimed methods, filing a terminal disclaimer over the ‘902 patent is not necessary.”	
This is also unpersuasive. According to MPEP 804, “[E]ven if the application under examination is the earlier-filed application, only a one-way determination of distinctness is needed to support a double patenting rejection in the absence of a finding: (A) that "the PTO is solely responsible for any delays" in prosecution of the earlier-filed application (In re Hubbell, 709 F.3d 1140, 1150, 106 USPQ2d 1032, 1039 (Fed. Cir. 2013); and (B) that the applicant could not have filed the conflicting claims in a single (i.e., the earlier-filed) application ( In re Kaplan, 789 F.2d 1574, 229 USPQ 678 (Fed. Cir. 1986)). 
Therefore, the rejection is maintained. 



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624